t c summary opinion united_states tax_court matthew eric baham and jennifer michelle baham petitioners v commissioner of internal revenue respondent docket no 25666-14s filed date matthew eric baham and jennifer michelle baham pro sese michael k park and mark a nelson for respondent summary opinion wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy-related_penalty we decide the following issues whether petitioners timely filed their petition affording this court jurisdiction to hear the case we hold that they did and that this court has jurisdiction to hear their case whether petitioners are entitled to deductions for other expenses of dollar_figure and for supplies of dollar_figure on their schedule c profit or loss from business for tax_year after the parties’ concessions we hold that petitioners are entitled to deduct an additional dollar_figure for over the dollar_figure respondent allowed during audit and to amortize dollar_figure over months beginning with date whether petitioners are entitled to itemized_deductions claimed on schedule a itemized_deductions for unreimbursed employee business_expenses of dollar_figure before applying the agi floor after the floor dollar_figure for tax_year we hold that petitioners are not entitled to any such deductions and whether petitioners are liable for the sec_6662 accuracy-related_penalty we hold that they are so liable albeit for a penalty reduced by virtue of their deductions as allowed in this opinion background petitioners matthew and jennifer baham lived in california when they filed their petition they were at that time both school teachers and they filed a joint federal_income_tax return for but for sec_7463 this case would be appealable to the court_of_appeals for the ninth circuit i petitioners’ background petitioners resided in monrovia california at the time their petition was filed during the year at issue mr baham was an employee of loyola high school and of educational testing service ets performing personal services as a teacher mrs baham worked as a full-time teacher with the monrovia unified school district teaching 9th through 12th grades mrs baham was also an employee of university of phoenix inc and ets ii petitioners’ tax returns petitioners filed their income_tax return on date on line of their schedule a they reported dollar_figure as unreimbursed employee_expenses on mr baham’s form 2106-ez unreimbursed employee business_expenses petitioners reported expenses of dollar_figure and on mrs baham’s form 2106-ez petitioners reported expenses of dollar_figure on their schedule c petitioners reported mrs baham to be the proprietor of a photography business called captured by jemi photography on that schedule c petitioners reported gross_receipts of dollar_figure and claimed the following expense deductions dollar_figure for advertising dollar_figure for car and truck expenses dollar_figure for office expenses dollar_figure for supplies dollar_figure for utilities and dollar_figure for other expenses which were described as startup costs on their form_8829 expenses for business use of your home petitioners reported direct expenses of dollar_figure and indirect expenses of dollar_figure for repairs and maintenance among other expenses iii mrs baham’s photography activities mrs baham first became interested in photography while in college where she undertook coursework in the subject at the time she used an old camera and black-and-white film after she graduated from college in she began teaching out of necessity she married mr baham and continued to teach while she never lost interest in photography she lacked the financial means to pursue it 2the amounts from the forms 2106-ez add up to dollar_figure which is substantially less than the dollar_figure petitioners reported on their schedule a as unreimbursed employee_expenses this discrepancy remains unexplained although she would from time to time take portraits of friends and family over the years mr baham would purchase lenses for her making sure to buy those at the top of the line to ensure that even as camera technology advanced the lenses could still be used mrs baham first decided to attempt to pursue photography professionally in or when the school where she worked took a turn for the worse thus in mrs baham in addition to working full time as a teacher began to engage in photography-related activities during evenings and weekends her goal was to transition eventually out of teaching and into photography as a full-time business before she did not engage in professional business activities relating to photography although as noted she did take portraits for friends and family when mrs baham decided to pursue photography professionally in she began charging for her services but continued taking pictures without charge for friends and family she found herself balancing her teaching career with her photography figuring out the business side as she went mrs baham had only three asserted business photo shoots in a maternity shoot an infant shoot 3for example sometime in or mr baham bought two ef eos lenses as gifts for mrs baham mr baham purchased the lenses with an eye toward potential future use in a business although any actual steps toward establishing the business were undertaken some years later and an engagement shoot her first client effort was the maternity shoot in march or date the maternity and the infant shoots were for the same person the instructor of mrs baham’s martial arts class the engagement shoot was for mr baham’s younger sister while mrs baham did not charge her sister-in-law nor was the latter under any obligation to pay she did pay mrs baham for the engagement photographs the record does not establish definitively when mrs baham performed photography services for her first paying client nor what she charged for such services during at the time of trial mrs baham charged dollar_figure for a sitting which includes an x photograph and a digital copy thereof with additional charges for add-ons mrs baham used an apple laptop she purchased around or to hold her digital photographs petitioners purchased a high-end canon camera on date believing it necessary for mrs baham’s success in her photography business the high-end camera was intended to replace a less-advanced camera body mrs baham already owned also in petitioners began converting an approximately 350-square- foot room in their home into a photography office and continued to make such renovations throughout mr baham purchased the supplies for the renovation and performed the work himself one of the projects involved creating more natural light through the addition of a window further work involved closing off the entryway to the room and making it into a doorway as well as recarpeting the room and running electrical wires for charging stations and a computer petitioners believed that these renovations were necessary to create a private office and studio for mrs baham although the room which was a family room before the conversion was used as a photography den before the renovations as early as january or date beyond the expenses mrs baham incurred for the purchase of the camera a book on photography purchased earlier in the year and the home renovations petitioners reported further expenses for three photography-based web pages snapfish life touch and zen folio frames and other photography products aaron brothers publishing my publisher additional photography equipment samy’s camera photograph production miller’s m-pics a conference on portraiture beginning portraiture through eventbrite various products props and accessories wal-mart cost plus and world market and ups shipping costs for the receipt of pictures and or frames mrs baham also reported dollar_figure which was one-third of her estimated annual cellular phone bill as a business_expense 4at trial mr baham explained that the web page expenses may have been classified as advertising expenses on petitioners’ tax_return but was not certain the total cellular phone bill was split into equal thirds one-third for the photography business one-third for teaching activities and one-third for personal_use to substantiate the above expenses petitioners presented the following documentation a printout from amazon evidencing the purchase for dollar_figure and shipment on date of a canon eos-1ds mark iii 1mp digital slr camera body a printout from amazon evidencing the purchase for dollar_figure and shipment on date of a book titled understanding exposure 3rd edition how to shoot great photographs with any camera by bryan peterson bank statements with the following purchases marked with the letter p for photography totaling dollar_figure merchant location total expenditure the home depot verizon wireless sears roebuck s g nursery kmart snapfish michaels costplus bear essentials shoppe world market the ups store beginning portraiture the dog zone mpix miller’s zenfolio com wal-mart dunn and olsen carpet my publisher inc aaron brothers dollar tree joann fabric lifetouch online samy’s camera inc stats floral supply monrovia cal unspecified pasadena cal san gabriel cal temple city cal unspecified monrovia cal pasadena cal arcadia cal pasadena cal monrovia cal eventbrite unspecified monrovia cal unspecified unspecified duarte cal temple city cal unspecified pasadena cal arcadia cal arcadia cal unspecified pasadena cal pasadena cal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1at trial mr baham noted that since this charge for cellular service was recurring monthly he estimated the total annual charge using this number arriving at dollar_figure for the year one-third of that number is dollar_figure which is the amount claimed for each of the schedule c expenses and unreimbursed employee_expenses mrs baham continued her photography business after taking a hiatus in for the birth of a child but returning to it in those subsequent years presented an improvement over with more frequent photo shoots iv petitioners’ teaching activities mr baham was a teacher during in addition to his primary occupation he ran the sat program at his school through ets an offsite service that administers the sat he was engaged as a contractor and was compensated by ets mrs baham was also involved with ets mrs baham became a teacher after graduating from college in she worked as a full-time high school teacher during the tax_year at issue seeking to engage her students’ attention mrs baham used live animals in her classroom as an aspect of her biology and zoology course instruction this method while effective was not endorsed by the school district mrs baham nonetheless viewed it as necessary to engage her students who otherwise were prone to apathy the school district employing mrs baham confronted multiple disciplinary problems within the student body and her use of animals helped to alleviate some of the tardiness and truancy that might have resulted otherwise during mrs baham was a member of the monrovia teachers association cta nea a union and her employment was subject_to a contract between it and her employer under that agreement which was in effect from date to date there was no reimbursement policy for teachers when they incurred classroom expenses on their own account as noted above mrs baham claimed a dollar_figure deduction for cellular phone expenses which was one-third of petitioners’ total estimated cellular phone bill for the year mrs baham used her personal cellular phone because she did not have a telephone for her use at work and there was an unwritten expectation by her employer that she would be available to be reached by phone call and text message petitioners maintained a separate home telephone line during furthermore mrs baham claimed deductions for research and literature expenses_incurred at the discovery science center and the los angeles zoo and through the purchase of movie tickets while petitioners had a pass allowing them free admittance to the los angeles zoo on one day in mrs baham made a payment for an activity there involving animal biology that petitioners seek to deduct mr baham accompanied his wife to the movie theater mrs baham claimed expense deductions for fish tank supplies and animal feed and care that she undertook with respect to her zoology instruction mrs baham kept the animals--two bearded dragons two african gray parrots several red-eared sliders two rabbits a tortoise koi and a rainbow boa--at the school where she worked during the school year but brought them home over the summer months the animals could be left alone for up to a week provided they were supplied with adequate food so mrs baham would leave them at the school for the weeklong spring break and would come in once to feed them over the fortnight-long winter break petitioners did not name the animals petitioners’ children did not like having the animals at home because they were required to clean up after them the animals were easily transported to petitioners’ home for the summer the reptiles were placed in cloth sacks or shoeboxes the parrots were transported in a pet carrier with a built-in perch and kept in a cage in petitioners’ backyard the rabbits were moved in a pet carrier and the fish were transported in a bucket and kept in an aquarium at petitioners’ house petitioners had had to make modifications to their house to accommodate the animals petitioners had a miniature collie at home though they admitted that relying on the bank statements they sought to use to corroborate their expenses they could not differentiate between the expenses associated with the dog and the expenses associated with the classroom animals the bank statements petitioners presented with the following purchases marked with the letter t for teaching total dollar_figure merchant community companion discovery science center petsmart inc whittier narrows feed verizon wireless greater la zoo assoc ipic theaters pasadena amc santa anita the feather farms bird hill products the dog zone petco lakeshore learning highlander pet center animal hospital location total expenditure temple city cal santa ana cal pasadena monrovia cal whittier cal unspecified los angeles cal pasadena cal arcadia cal napa cal unspecified monrovia cal san gabriel cal pasadena cal monrovia cal duarte cal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1see supra p table note at the time of trial mrs baham was still working as a teacher v notice_of_deficiency and the parties’ concessions for the tax_year petitioners timely filed their income_tax return on date and respondent mailed a notice_of_deficiency on date in the notice respondent disallowed schedule c other expense deductions of dollar_figure and schedule c supplies expense deductions of dollar_figure at trial petitioners restricted their claims to only seven categories of expenses totaling dollar_figure relating to mrs baham’s photography business dollar_figure for a canon eos-1ds mark iii body dollar_figure for home renovations dollar_figure for shipping dollar_figure for products dollar_figure for props and accessories dollar_figure for literature conference and web costs and dollar_figure for one-third of the costs of a cell phone petitioners conceded respondent’s remaining adjustments to their schedule c expenses respondent in turn has conceded that the canon camera petitioners purchased on date for dollar_figure and the book titled understanding exposure 3rd edition how to shoot great photographs with any camera they purchased on date for dollar_figure are ordinary and necessary business_expenses with respect to mrs baham’ sec_2012 schedule c photography activity respondent maintains however that these expenses are startup expenses and therefore not currently deductible under sec_195 but must be capitalized and deducted as provided in sec_195 respondent has not conceded petitioners’ other claimed expense deductions respondent also disallowed deductions for dollar_figure of unreimbursed employee_expenses at trial petitioners restricted their claims to only three categories of expenses relating to their teaching activities dollar_figure for animal feed and care dollar_figure for research and literature and dollar_figure for one-third of the costs of a cell phone petitioners conceded respondent’s remaining adjustments to their schedule a expenses among those concessions was the deduction of an incorrect amount for mrs baham’s union dues expenses petitioners’ tax_return indicated total expenses of dollar_figure for union dues however petitioners claim that this amount is incorrect and should be dollar_figure instead the dollar_figure difference was disallowed on examination by respondent and included in the deficiency_notice respondent has determined that petitioners owe an accuracy-related sec_6662 and b and penalty for an underpayment due to a substantial_understatement_of_income_tax or alternatively to negligence in failing to maintain adequate_records of reported expenses vi petition and trial the last day for petitioners to file a petition with this court was date petitioners’ petition was signed and dated date it arrived at this court by u s postal service usps first-class mail and was filed on date the envelope in which the petition arrived bore a shipping label dated date printed from endicia com with both usps and endicia logos upon it the shipping label also included a usps certified mail barcode with the following 22-digit tracking number trial in this case was held on date in los angeles california at trial mr baham represented himself and mrs baham in addition 5although there is nothing in the record to establish the extent of mr baham’s authority to represent his wife respondent has not challenged it nor has continued to a joint stipulation of facts with accompanying exhibits lodged with the court and entered into evidence petitioners introduced two additional exhibits one with receipts and bank statements and the other with a monrovia high school district and teachers association contract mr baham called himself as a witness and testified on the record portions of his testimony are incorporated herein vii posttrial matters on date respondent filed his brief in the case petitioners have failed to file any briefs on date the court sua sponte raised the question of whether petitioners timely filed their petition and therefore whether the court has jurisdiction over the matter the court ordered the parties to file briefs on the issue respondent filed his brief on date petitioners did not respond to the court’s order in an order issued date the court took judicial_notice of the usps tracking information for the petition and the frequently asked questions on the continued respondent moved to dismiss mrs baham from this case for lack of prosecution even were we to dismiss her a decision would still be entered for a deficiency and penalty in the same amounts as for mr baham see eg bigdeli v commissioner tcmemo_2013_148 at and the outcome remain unchanged usps website the tracking information obtained from usps indicated that pre-shipment information was sent to the usps on date but no 6a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not such notice is requested by the parties see fed r evid c see also 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general a court may note facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b information posted on a governmental agency’s official website may be appropriate for judicial_notice see eg 266_fedappx_392 6th cir 330_f3d_919 7th cir holding it proper to take judicial_notice of information on an official website of a federal_agency that maintained medical records on retired military personnel because such fact was not subject_to reasonable dispute thus this court has held that government websites are self-authenticating if government sponsorship can be verified by visiting the site see cave buttes l l c v commissioner 147_tc_338 federal courts have under the authority of fed r evid c also sua sponte noted adjudicative facts by accessing information on various public bodies’ websites and that of at least one private sector organization the financial_accounting standards board fasb which describes itself as the designated organization in the private sector for establishing standards of financial_accounting that govern the preparation of financial reports by nongovernmental entities see 257_frd_534 ndollar_figure n d cal surprisingly neither side offered the fasb concepts at issue for judicial_notice but because the concepts are publicly available from the fasb’s website this order nevertheless takes judicial_notice of fasb statement of financial_accounting concept no pursuant to fre 299_br_211 ndollar_figure bankr n d ill taking judicial_notice sua sponte of the fact that the debtor was admitted to practice law in illinois in by looking up his record on the website of the attorney registration and disciplinary commission an administrative agency of the supreme court of illinois aff’d per opinion and order 2004wl n d ill date time was listed the usps frequently asked questions page titled usps com tracking updates indicates that pre-shipment displays when information about the package has been provided to usps but the package has not yet been processed through the usps network usps com tracking updates u s postal serv http faq usps com articleid last visited date the petition’s tracking information further indicated that the petition was accepted by usps pincite a m in arcadia california zip code on date usps provides a status of accepted when an item has been physically tendered to the postal service id to establish the petition’s timely mailing the court reopened the record to allow petitioners to introduce evidence to that effect after a hearing in date and petitioners’ furnishing of a ups store receipt and shipping label each dated date the parties on date filed a joint 7although the federal courts of appeals have split on the issue see eg herrera v commissioner tcmemo_2012_308 at discussing the circuit split the court_of_appeals for the ninth circuit to which this case would be appealable could it be appealed has allowed the admission of extrinsic evidence to prove the timely mailing of a document under sec_7502 see 966_f2d_487 9th cir absent compelling reasons to do otherwise this court applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision would lie 54_tc_742 aff’d 445_f2d_985 10th cir even in cases subject_to sec_7463 supplemental stipulation of facts the parties stipulated that petitioners deposited the envelope containing their petition with the ups store in arcadia california pincite p m on date to be mailed by certified mail to the court the parties further stipulated that the envelope containing petitioners’ petition was mailed via usps certified mail in an envelope containing the same tracking number as that on the shipping label provided by the ups store on date respondent’s counsel contacted the arcadia california branch of the ups store and was informed that the branch’s regular practice is to deliver all parcels in their custody that are to be mailed by usps into usps custody at the u s post office in arcadia california each day pincite p m the parties therefore stipulated that petitioners deposited the envelope containing their petition with the arcadia california branch of the ups store pincite p m on date and paid the appropriate postage to mail the envelope via usps certified mail to the court and that thereafter an employee of the branch deposited petitioners’ envelope with usps at the u s post office in arcadia california at or about p m on date 8we note that while the parties cannot stipulate jurisdiction they may agree on the facts that determine jurisdiction pearson v commissioner t c ___ ___ slip op pincite date quoting 846_f3d_882 7th cir rev’g t c memo discussion i jurisdiction a generally the tax_court is a court of limited jurisdiction and may exercise jurisdiction only where congress has expressly granted it see sec_7442 66_tc_61 the court’s jurisdiction depends on a valid statutory_notice_of_deficiency and a timely filed petition 92_tc_729 aff’d without published opinion 935_f2d_1282 3d cir 83_tc_626 see also rule c thus sec_6213 provides that a petition must be filed with the court within days or days if the notice_of_deficiency is addressed to a person outside the united_states after the notice is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day the court has no authority to extend this 90-day or 150-day as the case may be period 33_tc_868 however if the conditions of sec_7502 known as the mailbox rule are satisfied a petition which is timely mailed may be treated as having been timely filed we examine the mailbox rule at greater length below it is well settled that this court has an independent obligation and the jurisdiction to determine at any time whether it has jurisdiction in a case 69_tc_999 watkins v commissioner tcmemo_2014_197 at n citing 562_us_428 see also sarkissian v commissioner tcmemo_2012_278 at aff’d without published opinion 604_fedappx_616 9th cir the court can question jurisdiction sua sponte at any time even after a case has been tried and briefed 115_tc_287 the court has no authority to extend that period provided by law for filing a petition whatever the equities of a particular case may be and regardless of the cause for its not being filed within the required period 58_tc_256 moreover the court’s jurisdiction cannot be enlarged by the parties’ agreement or waiver or failure to object 111_tc_273 jurisdiction must be shown affirmatively and petitioners as the party invoking our jurisdiction in the case at bar bear the burden of proving that we have jurisdiction over their case petitioners must establish affirmatively all facts determining jurisdiction 114_tc_268 aff’d 22_fedappx_837 9th cir accordingly petitioners need to establish that the petition was properly mailed to or filed with this court within the required period or this case must be dismissed for want of jurisdiction b the mailbox rule sec_7502 provides that if a document to be filed is delivered by u s mail to the appropriate agency officer or office after the date prescribed for filing then the date of the u s postmark on the cover in which the document was mailed is deemed the date of delivery this mailbox rule applies only if the postmark date falls on or before the date prescribed for filing and the document was deposited in the u s mail on or before that prescribed date sec_7502 the secretary is authorized to promulgate regulations relating to postmarks not made by usps sec_7502 sec_301_7502-1 proced admin regs requires that the document be contained in a properly addressed envelope be deposited within the prescribed time in the mail in the united_states with sufficient postage prepaid and bear a postmark in the case of registered or certified mail the date of registration or the date of the u s postmark by a postal employee on the certified mail receipt respectively is treated as the postmark date of the mailed document sec_301_7502-1 proced admin regs if the postmark on the envelope is made by the usps the postmark must bear a date on or before the last date or the last day of the period prescribed for filing the document sec_301_7502-1 proced admin regs if the envelope does not bear a postmark dated on or before the last date prescribed for filing the document is not considered timely id thus the sender who relies upon the applicability of sec_7502 assumes the risk that the postmark will bear a date on or before the last date prescribed for filing the document id the use of registered or certified mail may obviate this risk id if the envelope contains a timely usps postmark but arrives after the time when a document or payment postmarked and mailed at that time would ordinarily be received the sender may be required to prove that it was timely mailed id if the envelope containing the mailed document bears a non-usps postmark the postmark must bear a legible date on or before the last date prescribed for filing that document and the document must be received by the addressee not later than the time when a document contained in an envelope that is properly addressed mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the u s postal service on the last date or the last day of the period prescribed for filing the document id subdiv iii b ii if the document is received after the time it would ordinarily be received if postmarked by usps the mailbox rule may still apply if it is established that the document was actually deposited in the u s mail before the last collection of mail from the place of deposit that was postmarked except for the metered mail by the u s postal service on or before the last date or the last day of the period prescribed for filing the document that the delay in receiving the document was due to a delay in the transmission of the u s mail and the cause of the delay sec_301_7502-1 proced admin regs if the envelope containing the document to be filed bears both a usps and a non-usps postmark then the non-usps postmark is disregarded id subdiv iii b c application of the mailbox rule to the instant case as noted above after challenging its jurisdiction sua sponte the court reopened the record in this case to allow petitioners a chance to establish that this court has jurisdiction to hear their case we are satisfied that we do the last date for petitioners to file their petition was date the court received the petition on date while the petition arrived at the court after the last date prescribed for filing it is considered timely if it satisfies the requirements of the mailbox rule under which if a document is delivered after the date prescribed for filing the date of the postmark on the envelope is deemed the date of delivery sec_7502 this rule applies only if the postmark falls on or before the date prescribed for filing and the document was deposited in the u s mail on or before that prescribed date sec_7502 petitioners have established convincingly that the mailbox rule applies here what caused this court to question its jurisdiction was the absence of a usps postmark on the envelope in which the petition arrived the envelope instead bore a non-usps postmark showing a date of date this with tracking information wherein the first item was dated date introduced sufficient doubt as to the petition’s timeliness to warrant further investigation there was no question that the envelope containing the petition fulfilled two of the three criteria of sec_301_7502-1 proced admin regs it was properly addressed it bore a non-usps postmark with a legible date on or before the last date prescribed for filing the petition and it was received by the court not later than the time it would have been expected to arrive were it postmarked by usps directly yet initially it was not clear whether the petition had been deposited in the u s mail within the prescribed time with sufficient postage prepaid see id subdiv ii petitioners to bear their burden of proving our jurisdiction over their case see david dung le m d inc v commissioner t c pincite submitted a receipt from the ups store showing that they had in fact mailed their petition on date moreover petitioners and respondent jointly stipulated that not only did petitioners deposit their petition with the ups store on that date and pay the appropriate postage to mail the envelope via usps certified mail to the court but an employee of the ups store then deposited the envelope containing the petition with usps on that same day thus petitioners have adduced sufficient facts to affirmatively establish this court’s jurisdiction over their case see id allowing us to turn to its merits ii deductibility of petitioners’ expenses a overview we now turn to matters of substantiation relating to petitioners’ reported schedule c expenses and unreimbursed employee_expenses the commissioner’s determination of a taxpayer’s tax_liability is generally presumed correct and the taxpayer bears the burden of proving the determination improper rule a 290_us_111 deductions are a matter of legislative grace and taxpayers are burdened with proving their entitlement to any claimed deduction 503_us_79 thus taxpayers must affirmatively establish the validity of each claimed deduction by identifying it and showing that their expense satisfies the requirements for deductibility 62_tc_834 a necessary condition is that taxpayers keep adequate_records substantiating their claimed deductions see sec_6001 sec_1_6001-1 e income_tax regs nonetheless in certain cases if a taxpayer claims a deduction but cannot substantiate the underlying expense fully the court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we cannot however create deductions out of whole cloth-- there must be some basis on which an estimate may be made 85_tc_731 citing 245_f2d_559 5th cir under sec_162 a taxpayer is entitled to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business and it is necessary if appropriate or helpful for such business see eg 77_tc_1124 revised t c ii aff’d without published opinion 9th cir date generally personal living or family_expenses are not deductible sec_262 sec_274 disallows a deduction or credit unless adequately substantiated for traveling expenses entertainment amusement recreation expenses for gifts and expenses related to listed_property as defined in sec_280f passenger automobiles and other_property used for transportation_property of a type used for entertainment or recreation and computers or peripheral equipment substantiation should include the amount of the expense the time and place of the expenditure the business_purpose of the expense and the business relationship to the taxpayer of persons benefiting from the expenditure sec_274 the court may not estimate expenses under cohan in situations where sec_274 requires specific substantiation 560_f2d_973 9th cir rev’g on other grounds tcmemo_1974_59 taxpayers may deduct unreimbursed employee_expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_162 as ordinary and necessary business_expenses 79_tc_1 a taxpayer may be in the trade_or_business of being an employee 91_tc_352 see also 54_tc_374 an unreimbursed expense is deductible only when it is unreimbursable by the taxpayer’s employer even if reimbursement has been requested 24_tc_21 in the case of expenses paid_or_incurred in connection with books supplies computers and other equipment and supplementary materials used by an eligible_educator in the classroom the first dollar_figure of such deductions is subtracted from gross_income to determine the taxpayer’s adjusted_gross_income sec_62 any substantiated expenses after the first dollar_figure that relate to a taxpayer’s employment as a teacher are allowed as unreimbursed employee_expenses farias v commissioner tcmemo_2011_248 wl at for a teacher to deduct expenses for teaching supplies the supplies must be directly related to the taxpayer’s job as a teacher and a necessary expense of being a teacher not just be helpful to students and appropriate for classroom use id citing welch v helvering u s pincite and wheatland v commissioner t c memo unreimbursed employee_expenses are subject_to the adjusted_gross_income floor on miscellaneous_itemized_deductions sec_67 b petitioners’ claimed schedule c expense deductions petitioners have conceded all of their claimed deductions related to mrs baham’s photography business with the exception of seven categories of expenses totaling dollar_figure these categories and respective amounts are dollar_figure for a canon eos-1ds mark iii body dollar_figure for home renovations dollar_figure for shipping dollar_figure for products dollar_figure for props and accessories dollar_figure for literature conference and web costs and dollar_figure for one-third of the annual cost of cell phone expenses we address each in order deciding whether the expenses are ordinary and necessary business_expenses we then turn to the question of whether they are immediately deductible or are startup expenditures that must be capitalized under sec_195 canon camera the parties agree that the dollar_figure that petitioners paid for the canon camera on date substantiated by a receipt printed from amazonsmile is an ordinary and necessary business_expense with respect to mrs baham’ sec_2012 schedule c photography activity we see no reason to challenge respondent’s concession of this expense home renovations respondent argues that petitioners offered no documentary_evidence to substantiate their entitlement to the schedule c expense deductions disallowed in the notice_of_deficiency other than a summary sheet two invoices and redacted bank statements petitioners did not testify about the specific expenses shown on the bank statements they provided petitioners claim that the charges on their bank statements in predominantly from the home depot relate to their home renovations and repairs and maintenance in connection with converting a room in their home into a photography office respondent maintains however that petitioners have not provided copies of any receipts or invoices to substantiate their expenses nor photographs to demonstrate their home renovations absent receipts or invoices respondent contends there is no way of knowing what the home depot charges represent or whether the expenses were paid and incurred in connection with mrs baham’s photography activity we note that although the sum total of the home depot charges on their bank statements was dollar_figure petitioners deducted dollar_figure for home renovations petitioners have not explained this discrepancy but mr baham did testify at trial that some of the renovation purchases were in cash and some might have been charged to a credit card moreover one of the charges on petitioners’ bank statements in the amount of dollar_figure was from dunn olsen carpet in temple city california and mr baham indicated at trial that the room which was converted to an office and photography studio for mrs baham was recarpeted therefore it is plausible that petitioners did spend the dollar_figure they claim yet as respondent asserts in the absence of receipts or other evidence it is difficult to say how much of the dollar_figure in dispute was spent on renovations related to mrs baham’s photography studio furthermore as respondent urges and we agree it appears that petitioners double-counted their renovation expenses by including them in both line of mrs baham’s schedule c as part of supplies and line of the schedule c as expenses for the business use of petitioners’ home the latter of which were allowed by respondent on examination and are not in dispute at trial mr baham testified that he may have made a mistake in his use of tax software to prepare his returns and allowed that the expenses could be one and the same in view of the above we conclude that petitioners have not established by a preponderance_of_the_evidence that the dollar_figure for home renovations was ordinary and necessary business_expenses that they had not already deducted elsewhere on their federal_income_tax return consequently they are not entitled to deduct that amount shipping petitioners claim that they incurred shipping expenses of dollar_figure for pictures and frames during respondent points out that petitioners did not provide copies of receipts or invoices related to these expenses however respondent in his brief beyond stating in a heading that petitioners are not entitled to shipping products props and accessories and literature conference web expenses does not address the shipping expenditures specifically we infer that respondent believes the court should deny petitioners’ claimed deduction for shipping expenses because of a lack of substantiation we agree while petitioners’ statements do establish that they spent dollar_figure at the ups store in the absence of receipts invoices or other dispositive evidence it is impossible for us to determine with any certainty the nature of the expenses and whether they were paid in connection with mrs baham’s photography business or for some other purpose further mr baham’s testimony at trial suggested that the shipping expenses were incurred in connection with the receipt by mrs baham of pictures and frames which strikes us as implausible it is unlikely that petitioners would pay the ups store in their hometown directly for shipping costs connected with their receipt of items it is more plausible that these shipping costs were paid in connection with their mailing of items but we cannot establish this from the record in this case accordingly we find that petitioners are not entitled to deduct their claimed shipping expenses products petitioners claim that they paid dollar_figure for products related to mrs baham’s photography business mr baham testified at trial that within this category are charges appearing on petitioners’ bank statements from aaron brothers for frames and similar products my publisher for publishing samy’s camera for additional equipment a lens cover or a filter and miller’s m-pics for printing photographs respondent argues that petitioners did not provide copies of receipts or invoices to substantiate these purchases nor did they provide photographs of the products in the absence of these respondent correctly contends petitioners’ bank statements substantiate nothing more than that petitioners made purchases at these stores respondent also points out that at least some total expense category sums in the bank statements are smaller than the claimed deductions we agree with respondent on the latter point petitioners’ bank statements show charges of dollar_figure from aaron brothers dollar_figure from my publisher dollar_figure from samy’s camera and dollar_figure from miller’s m-pics which total dollar_figure we are not persuaded however that petitioners have wholly failed to substantiate these expenses the charges on the bank statement along with mr baham’s testimony in our estimation credibly establish that the nature of these payments falls into the category of ordinary and necessary business_expenses mrs baham was endeavoring to establish her photography business and it is natural that she would procure the products described however respondent has pointed out that during the audit petitioners were allowed a deduction of dollar_figure for schedule c office expenses and since petitioners cannot identify the specific items underlying those expenses they cannot establish that they have not already deducted their claimed products expenses the burden of proving entitlement to deductions falls upon petitioners and since they are unable to prove that they have not already been allowed a deduction for the photography products we find that they are not entitled to deduct the claimed products expenses disputed here props and accessories petitioners claim that they paid dollar_figure for props and accessories which mr baham testified included items such as a stool or fainting couch clothing for photography sessions and reflectors mr baham explained that these purchases were made at wal-mart cost plus and world market petitioners’ bank statements show charges of dollar_figure at wal-mart dollar_figure at cost plus and dollar_figure at world market which total dollar_figure a number substantially less than the dollar_figure claimed respondent contends that as with the products expenses these purchases are not deductible because petitioners did not provide receipts or other evidence to substantiate the specific items purchased and they have not established that deductions for any of the purchases were not already allowed during audit we agree with respondent items such as furniture or clothing may be used for nonphotography purposes and petitioners did not establish that these items were not so used light reflectors could plausibly be limited in use to photography sessions however the merchants identified specifically by petitioners stock many items and it is impossible to draw a direct link between the items petitioners claim they purchased and the charges as they appear in the statements moreover the dollar_figure for office expense deductions respondent allowed on audit is substantial enough to accommodate both the dollar_figure specifically identified by petitioners as products expenses and the dollar_figure specifically identified as props and accessories expenses accordingly we find that petitioners are not entitled to deduct their claimed props and accessories expenses literature conference and web costs petitioners claim that they are entitled to dollar_figure for literature conference and web costs literature includes a book entitled understanding exposure 3rd edition how to shoot great photographs with any camera bought on amazon for dollar_figure and conceded by respondent to be an ordinary and necessary business_expense conference expenses include dollar_figure spent on beginning portraiture arranged through a service called eventbrite web costs include charges on petitioners’ bank statements from snapfish zen folio and life touch which were dollar_figure dollar_figure and dollar_figure respondent argues that with the exception of the book purchase which he has already conceded petitioners did not provide copies of receipts or invoices related to these reported expenses moreover respondent maintains that petitioners do not know whether the web expenses had already been included among the dollar_figure allowed as a schedule c advertising expense deduction with respect to the web expenses mr baham testified at trial that it is possible those expenses were included in the dollar_figure allowed as a deduction for advertising expenses in view of that we will not allow a deduction since these expenses may have been deducted already with respect to the conference on beginning portraiture we think the charge on petitioners’ bank statements does substantiate adequately the nature of the expense since mrs baham was establishing herself as a photographer we accept that a conference on portraiture was an ordinary and necessary business_expense therefore we believe petitioners have substantiated as ordinary and necessary dollar_figure of conference costs and dollar_figure of literature expenses the latter item having been conceded by respondent cell phone petitioners claim they are entitled to deduct dollar_figure for cell phone expenses a figure they estimated by taking one-third of their annual cellular phone bill which they approximated at dollar_figure the other two-thirds were allocated to business and personal_use the monthly charge for verizon on petitioners’ bank statements was dollar_figure which annualized equaled dollar_figure thus petitioners claimed a smaller amount than one-third of their actual annual charges respondent however submits that petitioners did not provide copies of billing statements for their reported cell phone expenses therefore he urges petitioners have not established the actual amount attributable to mrs baham’s school use compared with other uses and lines included in the plan moreover respondent argues relying on 6_tc_1158 the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable aff’d 162_f2d_513 10th cir that petitioners could have obtained their monthly cell phone statements and their failure to do so undermines their entitlement to the claimed expenses we agree with respondent while petitioners have established that they paid a certain amount as cellular phone expenses that is the only thing they have been able to establish mr baham testified that he trifurcated the cell phone bill into equal parts but this was only an estimate and petitioners did not have any records establishing a more exact allocation indeed aside from this rough estimate there is no indication in the record of the extent if any to which mrs baham used her cell phone in her photography business there is no evidentiary basis for applying the cohan_rule to mrs baham’s cell phone expenses see eg windham v commissioner tcmemo_2017_68 at while petitioner testified that she used her cell phone for her brokerage work for her rental_real_estate_activities and for the charities for which she volunteered she offered no testimony or other evidence delineating how many cell phone minutes were used for business calls charity calls or personal calls petitioner has provided no evidentiary basis for applying the cohan_rule to her cell phone expenses citing vanicek v commissioner t c pincite petitioners have not carried their burden of proving that these expenses were attributable to a trade_or_business accordingly they are not entitled to deduct their claimed cell phone expenses whether the allowed expenses are startup costs we have determined that petitioners are entitled to treat dollar_figure for the canon camera body dollar_figure for conference costs and dollar_figure for a book on photography totaling dollar_figure as ordinary and necessary business_expenses respondent argues however that all substantiated expenses related to mrs baham’s photography business are nondeductible startup expenses respondent points out that no current deduction is allowed unless the trade_or_business was functioning as a business at the time the taxpayer incurred the expenses see 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date whether a taxpayer is actively engaged in a trade_or_business depends on the facts and circumstances with a special focus on the following three indicators whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see eg woody v commissioner tcmemo_2009_93 wl at aff’d 403_fedappx_519 d c cir otherwise any ordinary and necessary business_expenses are treated as pre-opening_expenses and must be capitalized hardy v commissioner t c pincite this rule is codified under sec_195 pursuant to which no deduction shall be allowed for start-up_expenditures a startup expenditure is any amount_paid or incurred in connection with investigating the creation or acquisition of an active trade_or_business creating an active trade_or_business or any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business sec_195 in all instances the amount in question must be allowable as a deduction in the case of an existing active trade_or_business id however under sec_195 taxpayers may elect to deduct for the taxable_year in which the active trade_or_business begins up to dollar_figure of startup expenditures reduced by the amount by which those expenditures exceed dollar_figure the remainder is allowable as a deduction ratably over the 180-month period beginning with the month in which the active trade_or_business begins sec_195 this election must be made no later than the time prescribed for filing the return for the taxable_year in which the trade_or_business begins sec_195 sec_1_195-1 income_tax regs provides that a taxpayer is deemed to have made an election under sec_195 to amortize start-up_expenditures as defined in sec_195 for the taxable_year in which the active trade_or_business to which the expenditures relate begins a taxpayer may forgo this deemed_election by affirmatively electing to capitalize startup expenditures on a timely filed return for that year id thus if mrs baham’s photography business became an active trade_or_business in petitioners would be deemed to have made the sec_195 election and be able to deduct up to dollar_figure of their startup expenditures_for that year and to amortize the remainder the key question is when the business became active respondent argues that mrs baham’s photography business was not an active trade_or_business in he points out that mrs baham took a photography course in college but otherwise pursued a career as a teacher respondent contends that mrs baham’s photography activities in were at best cursory and there is nothing in the record to support the contention that mrs baham’s limited activities constituted a going trade_or_business in respondent points to the absence of a client list invoice budget business plan advertisement business card website address or other document according to him the record tends to support the contention that petitioners’ substantiated photography expenses are startup expenses home renovations and the purchase of a digital camera would generally be the types of expenses one would expect to incur in creating a photography business therefore respondent maintains that even if petitioners’ reported expenses were substantiated they would be nondeductible startup costs and even if the photography business was a going concern in petitioners’ allowable schedule c expense deductions would be limited to the amounts allowed to be deducted under sec_195 we believe petitioners have satisfied their burden of establishing that the photography business became an active trade_or_business in before mrs baham did not engage professionally in photography even though she did take photographs of family and friends however in she decided to pursue photography professionally and began charging for her services that year petitioners began converting one of the rooms in their house into a photography studio for mrs baham although renovations continued throughout the year the room was used as a photography den as early as january or date mrs baham held three photo shoots in for her first client her martial arts instructor she undertook a maternity shoot in the spring of with an infant shoot following later in the year this was a paying client mrs baham also conducted an engagement shoot for mr baham’s younger sister although mrs baham did not charge her sister-in-law for the session in the light of the above facts we find that mrs baham did indeed begin an active trade_or_business in as evidenced by her charging for the maternity and infant shoots and her charging clients in later years she undertook the activity intending to earn a profit see woody v commissioner wl at even though teaching was mrs baham’s primary day job she engaged in photography in the evenings and on weekends which in our estimation constitutes regular and active involvement see id she engaged in photography with continuity and regularity see 480_us_23 as evidenced by petitioners’ investment of time and treasure throughout and mrs baham’s desire to earn revenue her photography rose beyond simply a sporadic activity a hobby or an amusement diversion see id we think it fair to state that her activities commenced with the several photo shoots she conducted in see id it is not fatal that business was not booming many entrepreneurs struggle to earn revenue early in their business ventures but their expenses are none the less deductible what is important is that mrs baham regularly and actively began performing photography services in the possible lack of published information about pricing is not a determinative factor since the record establishes that she did indeed charge for her services moreover it is not upon us to question mrs baham’s judgment as to the utility and extent of advertising needed for her business while advertising is a factor that we may consider in determining whether an active trade_or_business has commenced its absence does not necessarily prove the inverse we also note that respondent did allow a deduction of dollar_figure for advertising expenses on mrs baham’s schedule c making respondent’s assertion that advertising was absent at least somewhat implausible since petitioners are unable to provide detailed information about the specific dates of the photo shoots we cannot identify a particular date when mrs baham’s photography business became active however on the weight of the evidence we conclude that the business did become active in even bearing heavily against petitioners whose inexactitude was of their own making see cohan v commissioner f 2d pincite we conclude that mrs baham’s photography business was active by no later than on or before date accordingly pursuant to sec_1_195-1 income_tax regs petitioners are deemed to have made the election to amortize startup expenditures under sec_195 for we determined that petitioners have substantiated dollar_figure as ordinary and necessary business_expenses since sec_195 allows for the immediate deduction of up to dollar_figure of startup expenditures_for the taxable_year in which the active trade_or_business began and since respondent has allowed deductions for dollar_figure of petitioners’ reported schedule c expenses on audit petitioners are entitled to deduct an additional dollar_figure of expenses for the taxable_year and may amortize the remaining balance of dollar_figure this balance is deductible ratably over the 180-month period beginning with the month in which mrs baham’s active trade_or_business began although petitioners are unable to provide specific dates for photo shoots since we determined that mrs baham’s business was active no later than date for purposes of computing the ratable deduction of the amortized dollar_figure amount date is to be deemed the month in which her active business began c petitioners’ reported unreimbursed employee business_expenses petitioners have conceded all of their claimed schedule a deductions for unreimbursed employee_expenses with the exception of three categories of expenses dollar_figure for animal feed and care dollar_figure for research and literature and dollar_figure for one-third of the cell phone expenses we address each of these categories in order animal feed and care mrs baham taught zoology and biology throughout she used live animals in her classroom a strategy which was not expressly endorsed by her employer but which she viewed as necessary to engage otherwise potentially apathetic students by all accounts her use of the animals helped to alleviate some of the truancy that might have otherwise resulted there was no policy by which mrs baham’s employer would reimburse teachers when they incurred classroom expenses on their own account the classroom animals remained at school during the academic year but mrs baham took them home for the summer evidently to the chagrin of her children who were not keen on cleaning up after the animals while petitioners seek to deduct certain of their expenses related to these animals respondent points out that in petitioners had a miniature collie and paid their family pet’s costs in the same manner as their other expenses petitioners have no way to differentiate between the expenses associated with their dog and expenses associated with the classroom animals moreover respondent argues petitioners cannot establish from their bank statements alone that the particular items purchased constitute ordinary and necessary expenses related to mrs baham’s employment as a teacher respondent further maintains that even if petitioners could substantiate their claimed expenses they have failed to demonstrate that the animals were necessary to mrs baham’s teaching activities in his trial testimony mr baham identified several charges on petitioners’ bank statements which petitioners claim corroborate their expenditures on the classroom animals dollar_figure at pet smart dollar_figure at petco dollar_figure at the duarte animal hospital dollar_figure at whittier narrows pet and feed and two bird stores which we infer to be the feather farms and bird hill products where petitioners spent dollar_figure and dollar_figure respectively these charges total dollar_figure an amount smaller than the dollar_figure reported by petitioners for animal feed and care while we agree with respondent that the charges at pet smart petco duarte animal hospital and whittier narrows pet and feed are too unspecific for us to say definitively that they were spent for business purposes instead of personal canine-related purposes cf sec_262 we accept that at least the charges at the feather farms and bird hill products could plausibly be related to the classroom animals since petitioners did not own any birds as pets however we ultimately concur with respondent that petitioners may not deduct these expenses because petitioners have not shown that the classroom animals were necessary to mrs baham’s teaching activity cf farias v commissioner wl at we do not doubt that the classroom animals were pedagogically helpful to students and appropriate for classroom use but this is not sufficient to cause these expenses to be deductible as ordinary and necessary business_expenses see id petitioners have not satisfactorily shown that the classroom animals were a necessary expense of mrs baham’s being a teacher see id see also wheatland v commissioner 23_tcm_579 schoolteachers may at times provide equipment for classroom use out of their own funds but they do not do so ordinarily even though the result might be to enhance their reputations as dedicated teachers the money may be well spent but it was not an ordinary_expense of carrying on petitioner’s business accordingly we find that petitioners may not deduct the expenses they reported for animal feed and care research and literature petitioners claimed research and literature expenses of dollar_figure evidenced by purchases of dollar_figure at discovery science center dollar_figure at the los angeles zoo dollar_figure at ipic theaters pasadena and dollar_figure at amc santa anita we note that these purchases actually total dollar_figure petitioners assert that mrs baham attended movies because it helped her to engage and connect with her students mr baham accompanied her respondent argues that attending movies had at least a substantial personal component for petitioners and so these purchases are not deductible it is not clear from the record why one or both petitioners attended the discovery science center mr baham testified at trial that petitioners likely did not take their children there with them as to the los angeles zoo petitioners had passes there but the charge was incurred for an unspecified research activity at the zoo requiring payment of an additional fee mr baham at trial admitted that people go to the zoo recreationally in sum respondent argues that petitioners’ claimed research and literature expenses are personal with the record containing nothing to suggest otherwise moreover respondent maintains petitioners have not proven that these expenses were ordinary and necessary we agree with respondent all of the expenses in this category are of a type that have an overwhelmingly personal character which makes them nondeductible under sec_262 even if petitioners’ trips to the discovery science center the los angeles zoo and movie theaters were helpful to mrs baham’s teaching they were not a necessary expense of being a teacher at any rate absent any greater substantiation than petitioners’ bank statements we conclude that the relationship of these expenses to mrs baham’s job as a teacher is too attenuated to justify a deduction accordingly we find that petitioners may not deduct the expenses they reported for research and literature cell phone petitioners claim they are entitled to deduct dollar_figure for cell phone expenses a figure they estimated by taking one-third of their annual cellular phone bill which they approximated at dollar_figure the other two-thirds were allocated to mrs baham’s photography activities and personal_use the monthly charge for verizon on petitioners’ bank statements was dollar_figure which annualized equaled dollar_figure thus petitioners claimed a deduction for a smaller amount than one- third of their actual charges respondent however argues that these cell phone expenses are not deductible for the same reasons discussed above in relation to mrs baham’s photography business he also points out that petitioners have not proven that the cell phone expenses were ordinary and necessary for mrs baham’s job as a teacher at trial mr baham testified that while cell phones were not required of teachers there was a perceived need to be reachable by phone mr baham testified that on occasion his wife would receive text messages from her school’s principal along with work-related calls mr baham also admitted that petitioners have a home phone on which mrs baham could be reached we agree with respondent while petitioners have established that they paid a certain amount as cellular phone expenses that is the only thing they have been able to establish thus they have not carried their burden of proving that these expenses were attributable to a trade_or_business a perceived expectation of availability is not sufficient to undergird the deduction of cell phone expenses as work related accordingly we find that petitioners are not entitled to deduct their reported cell phone expenses iii accuracy-related_penalty in the notice_of_deficiency underlying this case respondent determined that petitioners owe an accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax or alternatively to their negligence in failing to maintain adequate_records of their reported expenses sec_6662 imposes an accuracy-related_penalty equal to of the portion of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to among other things a substantial_understatement_of_income_tax see sec_6662 for individual taxpayers an understatement of income_tax is substantial for any taxable_year if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 we agree with respondent that there is an underpayment attributable to a substantial_understatement_of_income_tax in this case according to the notice_of_deficiency the amount of tax required to be shown on petitioners’ tax_return was dollar_figure whereas the amount of tax actually shown was dollar_figure resulting in an understatement of dollar_figure this is a substantial_understatement because it exceeds the greater of of the tax required to be shown on the return dollar_figure or dollar_figure we have determined that respondent inappropriately denied dollar_figure of petitioners’ claimed deductions plus a ratable fraction of the dollar_figure remainder that is to be amortized over months even so this amount is not so large as to reduce petitioners’ understatement of income_tax to less than dollar_figure or of the amount of tax required to be shown on the federal_income_tax return petitioners therefore remain liable for a substantial_understatement_penalty under sec_6662 and b albeit one reduced somewhat by our finding that petitioners are entitled to deduct an additional dollar_figure plus the ratable fraction of dollar_figure nonetheless an exception to the sec_6662 penalty is set forth in sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_1_6664-4 income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability the evidence adduced in this case reveals a dearth of adequate_records and substantiation for reported items petitioners used tax software to prepare their returns but did not fully understand the results it produced petitioners also admitted to estimating expenses and claiming deductions without verifying the correctness of those amounts by reviewing source documentation respondent has met the sec_7491 burden of production with respect to the penalty with this threshold showing the burden shifts to petitioners to establish that they acted with reasonable_cause and in good_faith as to the deducted items see 116_tc_438 petitioners have introduced no evidence that would excuse them from the accuracy-related_penalty during trial mr baham acknowledged that he had only the limited records he entered into evidence and stated that petitioners didn’t do a very good job and didn’t expect to be audited he proceeded to summarize that petitioners had done the best they could but ended up estimating many of their reported expenses petitioners relied on their tax preparation software but should have understood that the program’s accuracy depended on the entry of correct information unfortunately petitioners took no steps to alleviate their confusion with their tax situation or ascertain the correct amount of tax due such as by consulting a tax professional cf sec_1_6664-4 income_tax regs notwithstanding petitioners’ professed belief that they were doing what they thought right--which at best indicates only good faith--they failed to apply any but the most cursory effort to determine their proper tax_liability cf sec_1_6664-4 income_tax regs petitioners having failed to establish reasonable_cause are liable for the sec_6662 and b accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax iv conclusion we have determined that petitioners are entitled to deduct an additional dollar_figure--and to amortize dollar_figure over months beginning with date--as ordinary and necessary business_expenses in connection with mrs baham’s photography business otherwise respondent’s adjustments to petitioners’ federal_income_tax return are sustained petitioners might well have avoided the denial of some of their claimed deductions had they maintained better records taking special care to keep receipts related to their trade_or_business 9this coincidentally places petitioners’ conduct within the statutory definition of negligence for purposes of the sec_6662 accuracy-related_penalty which includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 we need not address this alternative ground further however because the substantial_understatement ground is sufficient for the penalty’s imposition in this case expenditures as required by sec_6001 see also sec_1_6001-1 e income_tax regs for the future petitioners are advised that they can minimize penalties through proper evaluation of their claimed deductions and adequate substantiation cf sec_1_6662-3 income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly we add that this court’s decision is not predicated upon petitioners’ lack of credibility but upon the woeful lack of the required substantiation for expenses underlying some of their claimed deductions we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
